Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Amended claims 1, 25 and 34 are in condition for allowance. None of the cited references teach, either alone or in combination, the amended claims. Regarding the new claim limitations, reference Dalal (US 2014/0157209) teaches an application hierarchy model (Fig. 14) that contains assigned gestures that are shared between different applications. The same gesture can be assigned to multiple applications with shared functionality. For example, a “palm up” gesture can control a “play/pause toggle” function in both the Movie player and the Media player. However, this function is not performed according to the parameters defined in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication should be directed to RAM A. MISTRY at telephone number (571) 270-3913.